ACCEPTED
                                                                                14-15-00845-CV
                                                                FOURTEENTH COURT OF APPEALS
                                                                             HOUSTON, TEXAS
                                                                          12/10/2015 4:43:53 PM
                                                                          CHRISTOPHER PRINE
                                                                                         CLERK

                            No. 14-15-00845-CV

                      IN THE COURT OF APPEALS           FILED IN
                                                 14th COURT OF APPEALS
           FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS
                                                    HOUSTON, TEXAS
                            AT HOUSTON           12/10/2015 4:43:53 PM
                                                        CHRISTOPHER A. PRINE
                                                               Clerk

                           RICHARD SAAD, JR.
                               Appellant,

                                    V.

                      VRISELDA R. VALDEZ, ET AL.
                                  Appellee
    __________________________________________________________________

                 On Appeal from the 234th Judicial District Court of
                   Harris County, Texas Cause No. 2011-17650
    __________________________________________________________________

       APPELLANT’S FIRST UNOPPOSED MOTION FOR EXTENSION
                      OF TIME TO FILE BRIEF


                                             Robert J. Killeen, Jr.
                                             State Bar No. 11407000
                                             Robert C. Stern
                                             State Bar No. 24053637
                                             Gerald M. Johnson, III
                                             State Bar No. 10722580
                                             KILLEEN & STERN, P.C.
                                             1811 Bering, Suite 120
                                             Houston, Texas 77057
                                             713.626.5100-telephone
                                             713.626.4545-facsimile
                                             rkilleen@killeen-law.com
                                             Counsel for Appellant, Richard
                                             Saad, Jr.


 
 
 


TO THE HONORABLE JUSTICES OF THE FOURTEENTH COURT OF
APPEALS:

      Appellant, Richard Saad, Jr., files this unopposed motion for extension of

time to file its brief on the merits. The current filing deadline for the brief is

December 14, 2015. Appellant requests a 30-day extension, for a new deadline of

January 13, 2016.

      The reasons for this extension are that counsel for Appellant is also tasked

with (1) preparing an appellant’s brief in 09-15-00299-CV, National Security Fire

& Casualty Co., v. Rene Lampson and Justina Henriquez, in the Court of Appeals

for the Ninth Judicial District; filed July 30, 2015; (2) preparing an appellant’s

brief in 14-15-00714-CV, National Security Fire & Casualty Co., v. Ozier Hurst,

in the Court of Appeals for the Fourteenth Judicial District; filed August 21, 2015;

and (3) preparing an appellant reply brief in 14-15-00610-CV, South Winds

Express Construction, LLC v. D.H. Griffin of Texas, Inc., in the Court of Appeals

for the Fourteenth Judicial District, filed July 2, 2015.

      No previous extensions have been granted, and the Court has authority to

extend the time to file a brief under Texas Rule of Appellate Procedure 38.6(d).

This extension is unopposed and is not sought for delay only. No party will be

prejudiced if it is granted. As set forth in the Certificate of Conference, Appellee

does not oppose the relief sought by this motion.



                                           2
 
 


      For these reasons, Appellant, Richard Saad, Jr., prays that this Court grant

his Unopposed Motion for Extension of Time to File Reply Brief on the Merits,

extending the deadline to January 13, 2016.


                                              Respectfully submitted,

                                              KILLEEN & STERN, P.C.

                                              By: /s/ Robert J. Killeen, Jr.
                                                  Robert J. Killeen, Jr.
                                                  Texas Bar No. 11407000
                                                  E-mail: rkilleen@killeen-law.com
                                                  Robert C. Stern
                                                  Texas Bar No. 24053637
                                                  E-mail: rstern@killeen-law.com
                                                  Gerald M. Johnson, III
                                                  State Bar No. 10722580
                                                  E-mail: tjohnson@killeen-law.com
                                                  1811 Bering Dr., Suite 120
                                                  Houston, Texas 77057
                                                  Office: (713) 626-5100
                                                  Fax:     (713) 626-4545

                                              ATTORNEYS FOR APPELLANT,
                                              RICHARD SAAD, JR.




                                        3 
 
 



                      CERTIFICATE OF CONFERENCE

     On December 10th, 2015, the undersigned conferred with counsel for
Appellee, who stated that his client does not oppose the relief requested in this
motion.

                                               /s/ Robert J. Killeen, Jr.
                                               Robert J. Killeen, Jr.


                         CERTIFICATE OF SERVICE

       On December 10, 2015 I electronically filed this First Unopposed Motion
for Extension of Time to File Brief with the Clerk using the eFile.TXCourts.gov
electronic filing system which will send notification of such filing to the following:

      Hugh J. Plummer
      Plummer and Farmer
      3303 Louisiana Street, Suite 145
      Houston, Texas 77006
      Via Email: pplummer@plummerandfarmer.com

      ATTORNEY FOR APPELLEE
      VRISELDA R. VALDEZ, ET AL.

                                               /s/ Robert J. Killeen, Jr.
                                               Robert J. Killeen, Jr.




                                          4